Appeal from a decision of the Workers’ Compensation Board, filed February 8, 1983. The employer and its insurance carrier contend that the board erred in finding that claimant had satisfied the requirement of subdivision 1 of section 217 of the Workers’ Compensation Law that she timely furnish proof of disability to her employer. The proof shows that claimant was disabled October 2, 1980, that she obtained a disability benefits claim form which she filled out and mailed to her employer in November, 1980, that she contacted her employer in December, 1980 and learned that the form had not been received, and that she obtained another form which she filled out and mailed to her employer more than 26 weeks after the date of disability. The board determined that claimant had timely furnished proof of disability to her employer in November, 1980. The board’s determination is based, in part, upon its interpretation of the word “furnish” in subdivision 1 of section 217 of the Workers’ Compensation Law. In view of the use of the word “filed” elsewhere in the Workers’ Compensation Law (e.g., Workers’ Compensation Law, §§ 28, 40, subd 2; § 54, subd 5; § 226, subd 5), the liberal construction given the word “furnish” by the board cannot be said to be irrational. Accordingly, since the board’s factual finding that claimant took reasonable steps to notify the employer of her disability in November, 1980 is supported by substantial evidence, the decision must be affirmed. Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.